In a matrimonial action, the defendant husband appeals from an order of the Supreme Court, Suffolk County, dated October 20, 1975, which (1) granted the plaintiff wife’s motion for (a) temporary alimony and (b) exclusive possession of the marital home and (2) denied his cross motion for a sale of the marital premises. Order affirmed, with $50 costs and disbursements. Since the trial in the instant action is scheduled to commence May 24, 1976, the trial court is in the best position to determine the financial needs of the wife in relation to the husband’s ability to pay and to make a proper disposition with respect to the marital home. A speedy trial is the best solution to this matrimonial dispute. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.